Exhibit 10.3

 

FIRST AMENDMENT TO SUBORDINATION AND INTERCREDITOR AGREEMENT

 

THIS FIRST AMENDMENT TO SUBORDINATION AND INTERCREDITOR AGREEMENT, dated as of
November 23, 2016 (this “Amendment”), to the Subordination and Intercreditor
Agreement dated as of September 1, 2016 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”) is entered into by and among Longboard Capital Advisors LLC (the
“Subordinated Agent”), Ener-Core, Inc., a Delaware corporation (“Borrower”),
Ener-Core Power, Inc., a Delaware corporation (the “Guarantor”), Anthony Tang,
as a Senior Lender (as defined below) (the “Senior L/C Lender”), and Empery Tax
Efficient, LP in its capacity as collateral agent for the Senior Note Lenders
(as defined below) (together with its successors and assigns, the “Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrower is entering into an additional securities purchase
agreement, dated as of the date hereof with the Agent, and

 

WHEREAS, the parties desire to amend the Intercreditor Agreement to include the
additional securities purchase agreement and related notes as “Senior Note
Debt”.

 

NOW, THEREFORE, in consideration of the agreements herein contained, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

 

1. Definitions. All capitalized terms not otherwise defined herein and defined
in the Intercreditor Agreement shall have the meanings ascribed to such terms in
the Intercreditor Agreement.

 

2. Amendment to definition of Senior Note Agreements. The first sentence in
Recital A to the Intercreditor Agreement is hereby amended and restated in its
entirety, to read as follows:

 

“Borrower, Agent and Senior Note Lenders have entered into (i) a Securities
Purchase Agreement dated as of April 22, 2015, (ii) a Securities Purchase
Agreement dated as of May 7, 2015, (iii) a Securities Purchase Agreement dated
as of November 23, 2016 and (iv) those Amendment Agreements dated as of November
23, 2016 (collectively, as each may be amended, restated, supplemented or
otherwise modified from time to time, the “Senior Note Agreements”) pursuant to
which, among other things, Senior Note Lenders have agreed, subject to the terms
and conditions set forth in the Senior Note Agreements, to purchase, or receive
upon the amendment and restatement of existing senior secured notes of the
Borrower, senior secured notes from Borrower.”

 

3. Amendment to Legend. The legend in Section 2.9 of the Intercreditor Agreement
is hereby amended and restated in its entirety, to read as follows:

 

“This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Subordination and
Intercreditor Agreement, dated as of September 1, 2016 (as the same may be
amended or otherwise modified from time to time pursuant to the terms thereof,
the “Subordination Agreement”), by and among Longboard Capital Advisors LLC (the
“Subordinated Agent”), Ener-Core, Inc., a Delaware corporation (“Borrower”),
Ener-Core Power, Inc., a Delaware corporation (the “Guarantor”), Anthony Tang,
as a Senior Lender (as defined therein) (the “Senior L/C Lender”), and Empery
Tax Efficient, LP in its capacity as collateral agent for the Senior Note
Lenders (as defined therein) (together with its successors and assigns, the
“Agent”), to the indebtedness (including interest) owed by the Credit Parties
(as defined therein) pursuant to that certain (a)(i) Securities Purchase
Agreement dated as of April 22, 2015, (ii) Securities Purchase Agreement dated
as of May 7, 2015, (iii) Securities Purchase Agreement dated as of November 23,
2016 and (iv) Amendment Agreements dated as of November 23, 2016, in each case
of clauses (i), (ii) and (iii), by and among Borrower, Agent and the Senior Note
Lenders and, in the case of clause (iv), by and between the Borrower and the
existing holders of certain senior secured notes of the Borrower, and (b)
Backstop Security Support Agreement, dated as of November 2, 2015, by and
between the Borrower and Senior L/C Lender, in each case, as amended, restated,
supplemented, refinanced or otherwise modified from time to time; and each
holder of this instrument, by its acceptance hereof, irrevocably agrees to be
bound by the provisions of the Subordination Agreement.”

 



 1 

 

 

4. Miscellaneous.

 

(a) Amendments. No amendment, modification, termination, or waiver of any
provision of this Amendment will be effective without the written agreement of
the parties hereto.

 

(b) Section Titles. Section and subsection titles in this Amendment are included
for convenience of reference only and shall have no substantive effect.

 

(c) Applicable Law. This Amendment shall be construed in all respects in
accordance with and governed by the internal laws of the State of New York,
without giving effect to any conflicts of laws provisions.

 

(d) Counterparts. This Amendment and any amendments, waivers, consents or
supplements may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which, when so executed and
delivered, will be deemed an original and all of which shall together constitute
one and the same instrument.

 

(e) Continued Effectiveness of the Intercreditor Agreement. Each party to this
Amendment hereby (a) acknowledges and consents to this Amendment, and (b)
confirms and agrees that the Intercreditor Agreement shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects,
except that on and after the date hereof, all references to the Intercreditor
Agreement shall mean the Intercreditor Agreement as amended by this Amendment.

 

[Remainder of this page intentionally left blank]

 



 2 

 

 

IN WITNESS WHEREOF, this Amendment is executed by each of the undersigned as of
the date first above written.

 

  SUBORDINATED AGENT:       Longboard Capital Advisors LLC

 

  By     Name:     Title:  

 

First Amendment To

Subordination and intercreditor agreement

 



 

 



 

  CREDIT PARTIES:         ENER-CORE, INC.       By     Name:     Title:        
  ENER-CORE POWER, INC.         By     Name:     Title:  

 

First Amendment To

Subordination and intercreditor agreement

 



 

 



 

  SENIOR L/C LENDER:           Anthony Tang

 

First Amendment To

Subordination and intercreditor agreement

 



 

 



 

  AGENT:        

EMPERY TAX EFFICIENT, LP

      By:

Empery Asset Management, LP, its authorized agent

        By   Name:

Brett Director

  Title: General Counsel

 

First Amendment To

Subordination and intercreditor agreement

 

 

 

 

